Case 2:20-cr-00305-HCN-CMR Document 37 Filed 03/16/21 PageID.67 Page 1 of 7




ANDREA T. MARTINEZ, Acting United States Attorney (#9313)
JAMIE Z. THOMAS, Assistant United States Attorney (#9420)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682

                      IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH

  UNITED STATES OF AMERICA,                    Case No. 2:20-cr-305 HCN

         Plaintiff,                            STATEMENT BY DEFENDANT IN
                                               ADVANCE OF PLEA OF GUILTY
         vs.                                   AND PLEA AGREEMENT

  RYAN DAVID LUCERO,
                                               Judge Howard C. Nielson
         Defendant.


        I hereby acknowledge and certify that I have been advised of and that I understand
the following facts and rights, and that I have had the assistance of counsel in reviewing,
explaining, and entering into this agreement:

       1.       As part of this agreement with the United States of America (“United
States”), I intend to plead guilty to Count I of the Indictment. My attorney has explained
the nature of the charge against me, and I have had an opportunity to discuss the nature of
the charge with my attorney. I understand the charge and what the United States is
required to prove in order to convict me. The elements of Count I, Influencing a Federal
Official by Threat, a violation of 18 U.S.C. § 115(a)(1)(B) are:

          • I threatened to assault, kidnap, or murder a Federal law enforcement
            officer;

          • I intended to impede, intimidate, or interfere with such law enforcement
            officer while he was engaged in the performance of official duties, and to
            retaliate against such law enforcement officer on account of the
            performance of his official duties.
Case 2:20-cr-00305-HCN-CMR Document 37 Filed 03/16/21 PageID.68 Page 2 of 7




        2.     I know that the maximum possible penalty provided by law for Count I of
the Indictment, a violation of 18 U.S.C. § 115(a)(1)(B) is a term of imprisonment of 10
years, a fine of $250,000 a term of supervised release of 36 months, and any applicable
forfeiture. I understand that if I violate a term or condition of supervised release, I can be
returned to prison for the length of time provided in 18 U.S.C. § 3583(e)(3).

          a. Additionally, I know the Court is required to impose an assessment in the
amount of $100 for each offense of conviction, pursuant to 18 U.S.C. § 3013.
Furthermore, restitution to the victim of my offense may be ordered pursuant to 18
U.S.C. § 3663A.

            b. I understand that, if I am not a United States citizen, I may be removed
from the United States, denied citizenship, and denied admission to the United States in
the future.

        3.     I know that the sentencing procedures in this case and the ultimate sentence
will be determined pursuant to 18 U.S.C. § 3553(a), and that the Court must consider, but
is not bound by, the United States Sentencing Guidelines, in determining my sentence. I
have discussed these procedures with my attorney. I also know that the final calculation
of my sentence by the Court may differ from any calculation the United States, my
attorney, or I may have made, and I will not be able to withdraw my plea if this occurs.

       4.     I know that I can be represented by an attorney at every stage of the
proceeding, and I know that if I cannot afford an attorney, one will be appointed to
represent me.

      5.     I know that I have a right to plead “Not Guilty” or maintain my earlier plea
of “Not Guilty” and can have a trial on the charges against me.

       6.       I know that I have a right to a trial by jury, and I know that if I stand trial
by a jury:

             a. I have a right to the assistance of counsel at every stage of the proceeding.

             b. I have a right to see and observe the witnesses who testify against me.

             c. My attorney can cross-examine all witnesses who testify against me.

           d. I can call witnesses to testify at trial, and I can obtain subpoenas to require
the attendance and testimony of those witnesses. If I cannot afford to pay for the
appearance of a witness and mileage fees, the United States will pay them.

             e. I cannot be forced to incriminate myself, and I do not have to testify at any
trial.


                                                 2
Case 2:20-cr-00305-HCN-CMR Document 37 Filed 03/16/21 PageID.69 Page 3 of 7




         f. If I do not want to testify, the jury will be told that no inference adverse to
me may be drawn from my election not to testify.

          g. The United States must prove each and every element of the offense
charged against me beyond a reasonable doubt.

            h. It requires a unanimous verdict of a jury to convict me.

          i. If I were to be convicted, I could appeal, and if I could not afford to appeal,
the United States would pay the costs of the appeal, including the services of appointed
counsel.

       7.      If I plead guilty, I will not have a trial of any kind.

      8.    I know that 18 U.S.C. § 3742(a) sets forth the circumstances under which I
may appeal my sentence.

      9.      I know that 18 U.S.C. § 3742(b) sets forth the circumstances under which
the United States may appeal my sentence.

       10.    I know that under a plea of guilty the judge may ask me questions under
oath about the offense. The questions, if asked on the record and in the presence of
counsel, must be answered truthfully and, if I give false answers, I can be prosecuted for
perjury.

      11.   I stipulate and agree that the following facts accurately describe my
conduct. These facts provide a basis for the Court to accept my guilty plea:

               On June 7, 2020, I left a picture that I colored in L.W.’s mailbox in Magna,
               Utah. The picture depicted a pig with a police hat with a gun pointed at one
               side of the head and blood coming out of the other side of the head. At the
               time, I lived in the same neighborhood as L.W. and I was aware that he was
               a law enforcement officer. I intended to intimidate and interfere with L.W.
               in the performance of his official duties and I intended to retaliate against
               L.W. because he is a law enforcement officer. I admit that my conduct
               violated 18 U.S.C. § 115(a)(1)(B).

      12.   The only terms and conditions pertaining to this plea agreement between
me and the United States are as follows:

            a. Guilty Plea. I will plead guilty to Count I of the Indictment.

         b. Relevant Conduct. I understand and agree that the Presentence Report
may include descriptions of conduct I engaged in which either was not charged against


                                                3
Case 2:20-cr-00305-HCN-CMR Document 37 Filed 03/16/21 PageID.70 Page 4 of 7




me, will not be pleaded to by me, or both. I understand and agree that the Court may take
these facts into consideration in sentencing.

           c. Acceptance of Responsibility. The United States agrees to recommend
that my offense level under the U.S. Sentencing Guidelines be decreased by two levels
for acceptance of responsibility pursuant to Sentencing Guideline § 3E1.1(a) if, in the
opinion of the United States, I clearly demonstrate acceptance of responsibility for my
offense, up to and including at the time of sentencing, as set forth in § 3E1.1 of the
Sentencing Guidelines. In addition, the United States agrees to move for an additional
one-level reduction in the offense level, in accordance with Sentencing Guideline §
3E1.1(b), if I qualify for a two-level reduction under § 3E1.1(a) and the offense level is
16 or greater prior to receiving the two-level reduction.

           d. Low-End Recommendation. The United States agrees to recommend at
sentencing that I be sentenced at the low-end of the Sentencing Guideline range
determined by the Court. The United States’ agreement is based on the facts and
circumstances currently known to the United States. If additional facts regarding my
history and characteristics or the nature and circumstances of my conduct are discovered
prior to sentencing, the United States reserves the right to reconsider this
recommendation. I understand that the Court is not bound by the United States’
recommendation.

        e. Other United States’ Concessions. The United States agrees to
recommend at sentencing that no term of supervision be imposed.

          f. Appeal Waiver.

                (1)    Fully understanding my limited right to appeal my sentence, as
explained above in paragraph 8, and in consideration of the concessions and/or
commitments made by the United States in this plea agreement, I knowingly, voluntarily,
and expressly waive my right to appeal any sentence imposed upon me, and the manner
in which the sentence is determined, on any of the grounds set forth in 18 U.S.C. § 3742
or on any ground whatever, except I do not waive my right to appeal (1) a sentence above
the maximum penalty provided in the statute of conviction as set forth in paragraph 2
above; and (2) a sentence above the high-end of the guideline range as determined by the
district court at sentencing, or, in the event that no such determination is made by the
district court, a sentence above the high-end of the guideline range as set forth in the final
presentence report. I also knowingly, voluntarily, and expressly waive any argument (1)
that the statute(s) to which I am pleading guilty is/are unconstitutional or (2) that my
admitted conduct does not fall within the scope of the statute(s).

              (2)    I also knowingly, voluntarily, and expressly waive my right to
challenge my sentence, and the manner in which the sentence is determined, and my
conviction, in any collateral review motion, writ or other procedure, including but not

                                              4
Case 2:20-cr-00305-HCN-CMR Document 37 Filed 03/16/21 PageID.71 Page 5 of 7




limited to a motion brought under 28 U.S.C. § 2255, except on the issue of ineffective
assistance of counsel. This waiver includes any motion for modification of my sentence
under 18 U.S.C. § 3582(c)(2).

               (3)    I understand that this waiver of my appeal and collateral review
rights concerning my sentence shall not affect the United States’ right to appeal my
sentence pursuant to18 U.S.C. § 3742(b). However, I understand that the United States
agrees that if it appeals my sentence, I am released from my waiver.

             (4)     I further understand and agree that the word “sentence” appearing
throughout this waiver provision is being used broadly and applies to all aspects of the
Court’s sentencing authority, including, but not limited to: (1) sentencing
determinations; (2) the imposition of imprisonment, fines, supervised release, probation,
and any specific terms and conditions thereof; and (3) any orders of restitution.

           g. (5)    Additionally, I waive all rights to appeal any issues regarding my
right to presence and the validity of my remote appearance for this and any other hearings
held in this matter.

           h. Presentence Report and Financial Information. I agree to provide
truthful and complete information, including financial information, as requested by the
probation office for the preparation of my presentence report and for determination of the
conditions of my supervised release. I also consent to allowing the United States
Attorney’s Office to run a credit check on me. I consent to being placed on the Treasury
Offset Program and State Finder.

          i. Restitution.

               (1)     I agree that I am subject to mandatory restitution because my case
falls within the provisions of 18 U.S.C. § 3663A(a)(1) and (c)(1) based on the charge to
which I am pleading guilty. My attorney has explained what mandatory restitution
means. I also agree to pay restitution to victims of unpleaded or uncharged relevant
conduct pursuant to 18 U.S.C. § 3663A(a)(3).

               (2)   I understand that the amount of restitution and the schedule of
payments will be determined as a part of the sentencing proceedings in accordance with
the provisions of 18 U.S.C. § 3664. I agree to pay all restitution as ordered by the Court.
I agree that the payment and enforcement of my restitution order is governed by 18
U.S.C. § 3664, and my lawyer has explained the consequences of an order of restitution.

               (3)    I understand and agree that payment of any restitution owed,
pursuant to the schedule set by the Court at sentencing, should be a condition of any term
of probation or supervised release imposed upon me. I know that if I fail to pay
restitution as ordered, the failure can be considered a violation of probation or supervised

                                             5
Case 2:20-cr-00305-HCN-CMR Document 37 Filed 03/16/21 PageID.72 Page 6 of 7




release and, pursuant to 18 U.S.C. § 3614, the Court can resentence me to any sentence
which might originally have been imposed in my case.

        13.     I understand and agree that this plea agreement is solely between me and
the United States Attorney for the District of Utah and does not bind any other federal,
state, or local prosecuting, administrative, or regulatory authorities.

      14.   I understand that I have a right to ask the Court any questions I wish to ask
concerning my rights about these proceedings and the plea.

                                *      *       *    *


       I make the following representations to the Court:

      1.    I am ____ years of age. My education consists of ___________________.
 I ____________ [can/cannot] read and understand English.

      2.     This Statement in Advance contains all terms of the agreements between
 me and the United States; if there are exceptions, the Court will be specifically advised,
 on the record, at the time of my guilty plea of the additional terms. I understand the
 United States and I cannot have terms of this plea agreement that are not disclosed to
 the Court.

      3.     No one has made threats, promises, or representations to me that have
 caused me to plead guilty, other than the provisions set forth in this agreement.

       4.    Neither my attorney nor the United States has promised me that I would
 receive probation or any other form of leniency because of my plea.

       5.    I have discussed this case and this plea with my lawyer as much as I wish,
 and I have no additional questions.

       6.     I am satisfied with my lawyer.

       7.     My decision to enter this plea was made after full and careful thought; with
 the advice of counsel; and with a full understanding of my rights, the facts and
 circumstances of the case and the consequences of the plea. I was not under the
 influence of any drugs, medication, or intoxicants when I made the decision to enter the
 plea, and I am not now under the influence of any drugs, medication, or intoxicants.

       8.     I have no mental reservations concerning the plea.




                                               6
Case 2:20-cr-00305-HCN-CMR Document 37 Filed 03/16/21 PageID.73 Page 7 of 7




       9.     I understand and agree to all of the above. I know that I am free to change
 or delete anything contained in this statement. I do not wish to make changes to this
 agreement because I agree with the terms and all of the statements are correct.

       DATED this ______ day of ________________, ____.




                                                 RYAN DAVID LUCERO
                                                 Defendant

       I certify that I have discussed this plea agreement with the defendant, that I have
fully explained his rights to him, and that I have assisted him in completing this written
agreement. I believe that he is knowingly and voluntarily entering the plea with full
knowledge of his legal rights and that there is a factual basis for the plea.

       DATED this ______ day of ________________, ____.




                                                 WENDY LEWIS
                                                 Attorney for Defendant



       I represent that all terms of the plea agreement between the defendant and the
United States have been, or will be at the plea hearing, disclosed to the Court, and there
are no undisclosed agreements between the defendant and the United States.

       DATED this 9th day of March 2021.

                                                 ANDREA T. MARTINEZ
                                                 Acting United States Attorney
                                                  JAMIE             Digitally signed by
                                                                    JAMIE THOMAS

                                                  THOMAS            Date: 2021.03.09
                                                                    13:17:02 -07'00'

                                                 JAMIE Z. THOMAS
                                                 Assistant United States Attorney




                                             7
